Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s After Final Amendment filed 6/21/2021.
Claims 1-3, 8-10, 15-17, and 22 are pending for this examination.
Claims 1, 8, 15, and 22 were amended.
Claims 4-7, 11-14, and 18-21 were cancelled.

Allowable Subject Matter
Claims 1-3, 8-10, 15-17, and 22 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches systems and method for performing multiplication operations on a matrix or vector operands and accumulating / adding the results, however, the prior art does not fairly teach or suggest, individually or in combination, a system and method for performing a multiply-add operation with a singular instruction that includes a first, second, and third packed source operand, and opcode, and a destination field, where the first and second source operands are multiplied and the result added with the third source operand to be stored in the destination field, where the first source operand and second source operand are of a first size and the third source operand is of a second size, wherein in one embodiment the first size is half the second size with the first addition performed on each of the multiplications and a second addition is .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peleg et al. (US 8,396,915) teaches a system to perform multiply-add operations on packed data that can use different sized registers and different sized inputs to perform the multiply-add operations.
Debes et al. (US 7,430,578) teaches a system for performing multiply-add operations on packed data.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183